Citation Nr: 0838318	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to recognition as a former prisoner of war 
(POW).



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from November 1941 to December 
1945, including recognized guerilla service from December 11, 
1944, to December 15, 1945.  He died in June 1997.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appellant disagreed with this decision 
in August 2005.  She perfected a timely appeal in October 
2005 and requested a Travel Board hearing; however, she 
failed to report for a Travel Board hearing in August 2007.  
See 38 C.F.R. § 20.704 (2007).  In July 2008, she again 
failed to report for a Travel Board hearing.

The Board notes that, in a September 2004 administrative 
decision, the RO determined that the veteran was not entitled 
to recognition as a former POW.  In letters dated in July 
2005 and in October 2006, the appellant disagreed with the 
administrative decision and also discussed her entitlement to 
DIC.  The RO notified the appellant in a November 2006 letter 
that it had accepted her July 2005 letter as a notice of 
disagreement with the denial of the POW claim.  

In January 2007, the RO issued a Statement of the Case on the 
POW issue.  In March 2007, the appellant perfected a timely 
appeal on her POW claim by filing a VA Form 9 at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she is entitled to DIC because 
the veteran is a former POW and died from a service-connected 
disability.  In April 2004, the service department certified 
that the veteran was not a former POW and had active service 
from November 1941 to December 1945, including recognized 
guerilla service from December 11, 1944, to December 15, 
1945.  

In support of her DIC claim, the appellant submitted a "POW 
Questionnaire" in August 2004 in which she contended that 
the veteran was captured by the Japanese between March 1, 
1942, and April 2, 1942, and had been held captive at the 
"Japanese Military Garrison, Paoay, Ilocos Norte" in the 
Philippines.  She stated the veteran was released by the 
Japanese from POW captivity between April 2, 1942, and 
July 1, 1942.  The appellant also submitted an affidavit from 
[redacted] in February 2005 in which Mrs. [redacted] 
stated that the veteran had reported to her and her late 
husband, [redacted], that he had been "captured as 
[a] Prisoner of War."  In a December 2006 letter, the 
appellant stated that her husband was captured by the 
Japanese on April 3, 1942, and was imprisoned as a POW until 
July 1, 1942, when he was released.  All of this evidence was 
received by VA after the service department had certified the 
veteran's active service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008), that, in DIC claims where service 
department certification of a veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  In Capellan, the widow of a 
Filipino veteran who died at the Battle of Bataan in early 
1942 had submitted multiple affidavits attesting to the 
veteran's active service in the U.S. Armed Forces after the 
service department had certified that the veteran had no 
recognized guerilla service and had not been on active 
service in the U.S. Armed Forces during World War II.  The 
Federal Circuit held in Capellan that it was a violation of 
the VCAA's duty to assist for VA not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a veteran's active 
service after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit found 
that "when a claimant submits evidence establishing that the 
service department's certification was based upon erroneous 
information, a second certification may be required."  Id., 
at 1381 (internal quotations omitted).  Further, the Federal 
Circuit held that VA "shall request verification of service 
from the service department" when an appellant identified or 
submitted new information concerning a veteran's alleged 
active service and there was no limit on the number of times 
VA shall request such certification in cases where new 
evidence is identified or submitted by an appellant.  Id. 
(citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  The 
Federal Circuit concluded in Capellan that "the correct 
interpretation of the governing statues and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for 'verification of 
service from the service department' pursuant to 38 C.F.R. 
§ 3.203(c)."  Id.  In this regard, the Federal Circuit noted 
that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
"explicitly require the consideration of all evidence 
submitted by the claimant."  Id., at 1382.  

Given the Federal Circuit's holding in Capellan, and given 
that the appellant has submitted additional evidence 
concerning the veteran's active service after initial service 
department certification of his active service, the Board 
finds that remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department and 
seek service department verification of 
the veteran's claimed active service, 
including his alleged status as a former 
POW, while in the U.S. Armed Forces in the 
Far East in World War II.  Provide copies 
of the July 8, 2004, "POW Questionnaire" 
completed by the appellant, the April 9, 
2005, affidavit of [redacted], 
the appellant's letter dated on 
November 23, 2006, and date-stamped as 
received by the RO on December 6, 2006, 
and any other relevant records from the 
claims file to the service department.  

2.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

